        Case 2:20-cv-01690 Document 1 Filed 02/21/20 Page 1 of 11 Page ID #:1




1    NICOLA T. HANNA
     United States Attorney
2    BRANDON D. FOX
     Assistant United States Attorney
3    Chief, Criminal Division
     STEVEN R. WELK
4    Assistant United States Attorney
     Chief, Asset Forfeiture Section
5    VICTOR A. RODGERS
     California Bar No. 101281
6    Assistant United States Attorney
     Asset Forfeiture Section
7         Federal Courthouse, 14th Floor
          312 North Spring Street
8         Los Angeles, California 90012
          Telephone: (213) 894-2569
9         Facsimile: (213) 894-0142
          E-mail: Victor.Rodgers@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA
12                       UNITED STATES DISTRICT COURT
13                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                              WESTERN DIVISION
15   UNITED STATES OF AMERICA, )     Case No.    2:20-CV-01690
                               )
16             Plaintiff,      )     COMPLAINT FOR FORFEITURE
                               )
17                  v.         )     18 U.S.C. §§ 981(a)(1)(A) and (C)
                               )     and 984 and 21 U.S.C. § 881(a)(6)
18   $2,318,800.00 IN U.S.     )
     CURRENCY SEIZED FROM TWO )      [DEA]
19   SAFE DEPOSIT BOXES AND    )
     $210,050.00 IN U.S.       )
20   CURRENCY,                 )
                               )
21             Defendants.     )
                               )
22
23
24
          Plaintiff United States of America brings this claim
25
     against defendants $2,318,800.00 In U.S. Currency Seized From
26
     Two Safe Deposit Boxes and $210,050.00 In U.S. Currency, and
27
     alleges as follows:
28
        Case 2:20-cv-01690 Document 1 Filed 02/21/20 Page 2 of 11 Page ID #:2



1                            JURISDICTION AND VENUE
2         1.    Plaintiff United States of America brings this in rem
3    forfeiture action pursuant to 18 U.S.C. §§ 981(a)(1)(A) and (C)
4    and 984 and 21 U.S.C. § 881(a)(6).
5         2.    This Court has jurisdiction over the matter under 28
6    U.S.C. §§ 1345 and 1355.
7         3.    Venue lies in this District pursuant to 28 U.S.C.
8    § 1395.
9                             PERSONS AND ENTITIES
10        4.    The plaintiff in this action is the United States of
11   America.
12        5.    The defendants in this action (collectively, the
13   “defendant currency”) are:
14              (a)   $2,318,800.00 In U.S. Currency Seized From Two
15   Safe Deposit Boxes, which funds were seized by law enforcement
16   officers during the July 8, 2019 execution of a State of
17   California search warrant at U.S. Private Vaults at 9182 West
18   Olympic Boulevard in Beverly Hills, California and consist of
19   $1,448,700.00 seized from Michael Beaver’s safe deposit box
20   number 6515 at U.S. Private Vaults and $870,100.00 seized from
21   Michael Beaver’s safe deposit box number 7111 at U.S. Private
22   Vaults; and
23              (b)   $210,050.00 In U.S. Currency seized by law
24   enforcement officers on or about July 1, 2019 during a traffic
25   stop conducted at 800 South Robertson Boulevard in Los Angeles,
26   California of a 2018 Mercedes-Benz being operated by and
27   registered to Matthew Beaver.
28

                                         2
        Case 2:20-cv-01690 Document 1 Filed 02/21/20 Page 3 of 11 Page ID #:3



1         6.     The defendant currency is currently in the custody of
2    the United States Marshals Service in this District, where it
3    will remain subject to this Court’s jurisdiction during the
4    pendency of this action.
5         7.     The interests of Matthew Beaver may be adversely
6    affected by these proceedings.
7                             BASIS FOR FORFEITURE
8         8.    On July 1, 2019, law enforcement officers were
9    conducting surveillance on Beaver, a suspected money launderer
10   operating in the West Los Angeles area, and observed the
11   following events.    At approximately 1:45 p.m., Beaver pulled his
12   2018 Mercedes-Benz into the parking lot of U.S. Private Vaults
13   located at 9182 West Olympic Boulevard in Beverly Hills,
14   California, exited his vehicle and entered the business carrying
15   an empty or nearly empty flat canvas laptop-style bag.           Beaver
16   remained inside U.S. Private Vaults for several minutes before
17   exiting the business, again carrying the bag, but upon exiting
18   the business the bag was now bulging on both sides and was
19   significantly heavier then when Beaver had carried the bag into
20   the business.
21        9.     Beaver then walked to his Mercedes-Benz, opened the
22   trunk and manipulated items inside the trunk for several minutes
23   as though he was trying to conceal the bag in the trunk.           He
24   then secured the bag in and closed the trunk, entered the
25   vehicle and drove away.
26        10.    After Beaver exited the parking lot in his vehicle,
27   Beaver engaged in counter-surveillance driving maneuvers with
28   his Mercedes-Benz.    Persons involved in drug trafficking often

                                         3
        Case 2:20-cv-01690 Document 1 Filed 02/21/20 Page 4 of 11 Page ID #:4



1    engage in counter-surveillance driving techniques, in an effort
2    to determine whether law enforcement is conducting surveillance
3    by following the drug trafficker.       The counter-surveillance
4    techniques include driving through residential neighborhoods at
5    high rates of speed and in a circuitous manner, turning left
6    multiple lanes from the left hand turn lane through an
7    intersection, and driving several blocks through an alley.
8    Despite Beaver’s counter-surveillance driving maneuvers,
9    officers were able to maintain surveillance on him and conducted
10   a traffic stop at 800 South Robertson in Los Angeles, California
11   after Beaver committed multiple California Vehicle Code
12   violations.
13        11.   When officers first approached Beaver’s vehicle after
14   Beaver stopped, officers found that Beaver was extremely nervous
15   and belligerent.    In addition, when Beaver handed officers his
16   California driver license and the vehicle’s registration and
17   proof of insurance documents at officers’ request, officers
18   noticed that Beaver was visibly shaking and breathing heavily.
19        12.   Officers had a narcotic detection canine sniff the
20   exterior of Beaver’s vehicle, and the canine alerted to the
21   trunk area and the passenger compartment.        Upon entering the
22   passenger compartment, the canine showed interest in a black
23   Gucci fanny pack situated on the front passenger seat.           When
24   officers opened the Gucci fanny pack, they found seven fully-
25   charged cellular telephones, and officers found Beaver to have
26   on his person one additional cellular telephone.          The presence
27   of multiple cellular telephones in an individual’s possession is
28

                                         4
        Case 2:20-cv-01690 Document 1 Filed 02/21/20 Page 5 of 11 Page ID #:5



1    an indicator of narcotic trafficking and money laundering
2    activity.
3         13.    In addition, the canine alerted to a compartment in
4    the trunk’s floorboard, which means that the items situated
5    within the compartment (i.e., the defendant $210,050.00 In U.S.
6    Currency) had recently been in close proximity with narcotics.
7    When officers opened the vehicle’s trunk, officers discovered
8    that the bag that officers had observed Beaver place in the
9    trunk was not readily visible.      Instead, Beaver had concealed
10   the bag in the trunk.
11        14.    Officers searched in the battery box, which was a
12   factory-installed component of the floorboard where the canine
13   had alerted, and found the bag with four loose stacks of U.S.
14   currency that had likely been removed from the bag so that the
15   compartment’s hatch would close.        In addition, officers found
16   another seventeen stacks of U.S. currency inside the bag, which
17   funds together with the four stacks comprise the defendant
18   $210,050.00 In U.S. Currency.      Those funds bore multiple indicia
19   of narcotic trafficking and money laundering activity, including
20   that the funds were stacked, bundled, rubber-banded, and were in
21   mixed-denomination bills.
22        15.    Officers also found in the Gucci fanny pack three safe
23   deposit box keys, located another safe deposit box key on a key
24   chain, and determined that the four keys consisted of two
25   identical keys for safe deposit box numbers 6515 and 7111,
26   respectively, at U.S. Private Vaults.        Those safe deposit boxes,
27   both of which were situated within the secure vault at U.S.
28

                                         5
        Case 2:20-cv-01690 Document 1 Filed 02/21/20 Page 6 of 11 Page ID #:6



1    Private Vaults, were the largest available size of safe deposit
2    boxes at U.S. Private Vaults.
3           16.   When officers executed a State of California search
4    warrant at U.S. Private Vaults for the safe deposit boxes on
5    July 8, 2019, officers found $1,448,700.00 in safe deposit box
6    number 6515 and $870,100.00 in safe deposit box number 7111.
7    Those funds bore multiple indicators of narcotic trafficking and
8    money laundering, including that they were bundled in the same
9    manner as the $210,050.00 seized by officers from Beaver on July
10   1, 2019, stacked and rubber-banded.       The narcotic detection
11   canine alerted to the safe deposit box U.S. currency, which
12   indicates that those funds, like those seized on July 1, 2019,
13   had recently been in close proximity with narcotics.
14          17.   Furthermore, there are other indicia of narcotic
15   trafficking and money laundering currency relative to the
16   defendant currency in that Beaver lacks sufficient legitimate
17   sources of income to support his acquisition and possession of
18   the over $2.5 million in U.S. currency seized by officers from
19   him.    According to information obtained from the California
20   Employment Development Department, which is the California
21   agency that receives employer reports regarding wages paid to
22   California employees, there are no reported wages for Beaver for
23   2019 at least as of August 1, 2019, and approximately
24   $122,000.00 was reported for Beaver for 2018.
25          18.   As mentioned above, a trained, state-certified
26   narcotic detection canine alerted to the defendant currency.
27   The canine was state-certified on or about June 4, 2019.           As of
28   the alerts, the canine had received hundreds of hours of

                                         6
        Case 2:20-cv-01690 Document 1 Filed 02/21/20 Page 7 of 11 Page ID #:7



1    training (including training after the canine’s initial
2    certification) in the detection of cocaine, methamphetamine and
3    heroin, and the canine alerts to the scent of narcotics for
4    which the canine is trained.      The canine’s training has included
5    routinely checking both circulated and uncirculated United
6    States currency, in order to ensure that the canine does not
7    alert to the actual odor of currency itself but instead to the
8    odor of controlled substances on the currency.         Since the
9    canine’s certification, the canine has been responsible for the
10   location and seizure of controlled substances and United States
11   currency.
12        19.    Beaver is the only person with access to the above-
13   referenced safe deposit boxes at U.S. Private Vaults and no one
14   else had a key to those safe deposit boxes.         Moreover, in the
15   administrative forfeiture proceedings that typically precede the
16   filing of judicial forfeiture proceedings, Beaver averred under
17   oath that he is the sole and exclusive owner of the defendant
18   currency.
19                           FIRST CLAIM FOR RELIEF
20        20.    Plaintiff incorporates the allegations of paragraphs
21   1-19 above as though fully set forth herein.
22        21.    Based on the above, plaintiff alleges that the
23   defendant currency represents or is traceable to proceeds of
24   illegal narcotic trafficking, was intended to be used in one or
25   more exchanges for a controlled substance or listed chemical, or
26   was used or intended to be used to facilitate a controlled
27   substance or listed chemical violation, in violation of 21
28   / / /

                                         7
        Case 2:20-cv-01690 Document 1 Filed 02/21/20 Page 8 of 11 Page ID #:8



1    U.S.C. § 841 et seq.     The defendant currency is therefore
2    subject to forfeiture pursuant to 21 U.S.C. § 881(a)(6).
3                           SECOND CLAIM FOR RELIEF
4         22.   Plaintiff incorporates the allegations of paragraphs
5    1–19 above as though fully set forth herein.
6         23.   Based on the above, plaintiff alleges that the
7    defendant currency constitutes or is derived from proceeds
8    traceable to a controlled substance violation, a specified
9    unlawful activity as defined in 18 U.S.C. §§ 1956(c)(7)(A) and
10   1961(1)(D).   The defendant currency is therefore subject to
11   forfeiture pursuant to 18 U.S.C. § 981(a)(1)(C).
12                           THIRD CLAIM FOR RELIEF
13        24.   Plaintiff incorporates the allegations of paragraphs
14   1-19 above as though fully set forth herein.
15        25.   Based on the above, plaintiff alleges that the
16   defendant currency constitutes property involved in multiple
17   transactions or attempted transactions in violation of 18 U.S.C.
18   § 1956(a)(1)(A)(i) or (a)(1)(B)(i), or property traceable to
19   such property, with the specified unlawful activity being a
20   controlled substance or listed chemical violation.          The
21   defendant currency is therefore subject to forfeiture pursuant
22   to 18 U.S.C. § 981(a)(1)(A).      In addition, to the extent that
23   the defendant currency is not the actual monies or assets
24   directly traceable to the illegal activity identified herein,
25   plaintiff alleges that the defendant currency is identical
26   property found in the same place as the property involved in the
27   specified offense, rendering the defendant currency subject to
28   forfeiture pursuant to 18 U.S.C. § 984.

                                         8
        Case 2:20-cv-01690 Document 1 Filed 02/21/20 Page 9 of 11 Page ID #:9



1                            FOURTH CLAIM FOR RELIEF
2         26.   Plaintiff incorporates the allegations of paragraphs
3    1-19 above as though fully set forth herein.
4         27.   Based on the above, plaintiff alleges that the
5    defendant currency constitutes property involved in multiple
6    transactions or attempted transactions in violation of 18 U.S.C.
7    § 1957(a), or property traceable to such property, with the
8    specified unlawful activity being a controlled substance or
9    listed chemical violation.      The defendant currency is therefore
10   subject to forfeiture pursuant to 18 U.S.C. § 981(a)(1)(A).            In
11   addition, to the extent that the defendant currency is not the
12   actual monies or assets directly traceable to the illegal
13   activity identified herein, plaintiff alleges that the defendant
14   currency is identical property found in the same place as the
15   property involved in the specified offense, rendering the
16   defendant currency subject to forfeiture pursuant to 18 U.S.C.
17   § 984.
18        WHEREFORE, plaintiff United States of America prays:
19        (a)   that due process issue to enforce the forfeiture of
20   the defendant currency;
21        (b)   that due notice be given to all interested parties to
22   appear and show cause why forfeiture should not be decreed;
23        (c)   that this Court decree forfeiture of the defendant
24   currency to the United States of America for disposition
25   according to law; and
26   / / /
27   / / /
28   / / /

                                         9
Case 2:20-cv-01690 Document 1 Filed 02/21/20 Page 10 of 11 Page ID #:10
Case 2:20-cv-01690 Document 1 Filed 02/21/20 Page 11 of 11 Page ID #:11
